Citation Nr: 1530867	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-42 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1954 to February 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not related to his military service or any loud noise exposure therein.

2.  Based on the Veteran's loud noise exposure while on active duty, tinnitus cannot be reasonably disassociated from the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.385 (2014).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The RO's October 2011 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In July 2013, the Veteran was provided a VA examination to assess the nature of his bilateral hearing loss and tinnitus.  The VA examiner reviewed the claims file and performed a comprehensive diagnostic evaluation of the Veteran's bilateral hearing loss and tinnitus.  Thereafter, the VA examiner reported the evaluation findings and provided an appropriate medical opinion with supporting rationale for the medical conclusions reached.  The Board finds that this examination was adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not claimed that this examination was inadequate.  
 
There is no indication in the record that additional evidence relevant to the issues being addressed below is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.
Service connection may be established for disability resulting from an injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection for certain chronic diseases, to include sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to prevail on the issue of entitlement to service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A.  Bilateral Hearing Loss

The Veteran is seeking entitlement to service connection for bilateral hearing loss which he attributes to exposure to hazardous noise levels during his military service. 

The Veteran served on active duty in the Air Force from August 1954 to February 1958.  His report of separation, Form DD 214, indicates that he was Fuel Supply Specialist while on active duty.  His service treatment records do not contain any complaints, treatment, or diagnosis regarding bilateral hearing loss.
In September 2011, the Veteran filed his present claim seeking entitlement to service connection for bilateral hearing loss.  At his July 2013 VA audiological evaluation, the Veteran reported that he had difficulty hearing clients at his place of employment.  He denied having difficulty hearing before entering military service.  He reported that he had difficulty hearing for approximately 20 years and that he had worn hearing aids since 2006.  He reported that the hearing aids "made a great deal of difference."  After reviewing the Veteran's service treatment records and post-service medical records, the examiner conducted an examination of the Veteran.   Audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
60
70
LEFT
45
50
70
65
70

Using the Maryland CNC word list, the examiner found that the Veteran's speech recognition score was 76 percent for his right ear and 40 percent for his left ear.  Based on these findings, the examiner provided a diagnosis of bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.  See 38 C.F.R. § 3.385.  The examiner opined that the Veteran's current bilateral hearing loss was not "at least as likely as not" caused by or a result of an event in military service.  The examiner noted that the Veteran served in the United States Air Force as a fuel supply specialist and that he reported acoustic trauma mainly from aircraft.  However, the examiner indicated that there was no medical evidence demonstrating a shift in hearing sensitivity during service.  The examiner noted that the Veteran's August 1954 enlistment examination included a normal performance on whispered voice test, bilaterally.  The examiner noted that while this was not a valid test of high-frequency hearing loss if present, it did indicate grossly normal hearing sensitivity.  The examiner also indicated that there was no audiological examination completed when the Veteran was discharged from service in January 1958.  The examiner noted that the Veteran had reported hearing difficulties beginning 20 years ago.  However, the examiner indicated that the delayed onset of hearing loss was unlikely. 
The Veteran's post-service medical records include a July 2014 VA treatment report which noted treatment and diagnosis of bilateral hearing loss.  Otoscopy revealed hard ear texture and non-occluding cerumen in both ears.  Conventional pure tone air and bone conduction audiometry revealed hearing with normal limits sloping to severe sensorineural hearing loss in the right ear and mild sloping to severe sensorineural hearing loss in the left ear.  Word recognition ability was measured at 92 percent in the right ear and 40 percent in the left ear.  The Veteran denied experiencing any tinnitus.  Although the report provided an assessment of asymmetric sensorineural hearing loss, it did not provide an objective medical opinion linking the Veteran's hearing loss to his active military service.

Initially, the Board finds that Veteran's contentions are competent evidence to relate a history of noise exposure during service.  See Hickson, 12 Vet. App. at 253; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, based on the Veteran's statements, and with consideration of the circumstances of the Veteran's military service, the Board finds that the Veteran was exposed to loud aircraft noise during his active duty service.  However, based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for bilateral hearing loss. 

The evidence of record shows that the Veteran's current bilateral hearing loss meets the criteria for a disability for VA compensation purposes.  38 C.F.R. § 3.385.  However, his service treatment records do not show any complaints, treatment, or diagnosis regarding hearing loss.  Following his separation from service, the first post-service reference to or diagnosis of hearing loss is not shown until July 2014, over 56 years after the Veteran's discharge from military service.  Moreover, the Veteran has not claimed that he experienced ongoing hearing loss ever since he separated from military service. 

While the Veteran's inservice noise exposure is not disputed, the Veteran as a layperson has not been shown to have medical training; thus, his statements regarding the causation of a disability are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)

After reviewing all of the evidence of record, the Board finds that there is no probative evidence linking the Veteran's current bilateral hearing loss to his inservice noise exposure.  Specifically, the July 2013 VA examiner opined that the Veteran's current bilateral hearing loss was not "at least as likely as not" caused by or a result of an event in military service.  The Board finds this opinion to be the most probative evidence of record as to whether the Veteran's current hearing loss disability is related to his military service.  This opinion was based upon a complete review of the record, to include the Veteran's statements, and an audiological examination of the Veteran.  The VA examiner provided a supporting rationale for the opinion provided.  In addition, there is no evidence that hearing loss for VA purposes manifested to a compensable degree within a year of release from service.  Therefore, sensorineural hearing loss cannot be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.385.  

The Board has also considered the June 2014 private audiological test from Costco Hearing Aid Center which the Veteran submitted in support of his claim on appeal.  However, because it is unclear what testing method was used to measure the Veteran's hearing loss and it is unclear whether the examiner used the Maryland CNC Speech Recognition Test, these findings cannot be used to evaluate the Veteran's current bilateral hearing loss.  Moreover, although the private examination indicated that the Veteran had bilateral hearing loss, the private examiner did not provide an opinion relating this hearing loss to the Veteran's service or to any acoustic trauma experienced therein.

As there is no probative medical evidence linking the Veteran's current hearing loss to his inservice noise exposure, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).   The preponderance of the evidence is against the claim seeking entitlement to service connection for bilateral hearing loss.  Accordingly, service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).



B.  Tinnitus

The Veteran is seeking entitlement to service connection for tinnitus which he attributes to hazardous noise exposure from aircraft while on active duty in the Air Force.  Specifically, he asserts that he worked on the flight line, was surrounded by jet aircraft noise, and was not given or required to wear hearing protection.  He also claims that he was first aware of a slight ringing in his ears in 1956 and that he has continued to experience ringing in his years for many years since his separation from active military service.

As an initial matter, the Veteran's service treatment records are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  Moreover, the Veteran's January 1958 separation examination noted that his ears were normal, and he denied having any ear problems on the medical history report completed contemporaneous to his separation from service.   

Notwithstanding the foregoing, the Veteran's report of separation, Form DD 214, establishes that he was a Fuel Supply Specialist while on active duty.  Therefore, the Board finds that the Veteran was likely exposed to hazardous noise levels from aircraft during his military service.

The Veteran's post-service VA and private treatment records are silent regarding any complaint, treatment, or diagnosis regarding tinnitus.  Furthermore, his VA treatment records include a July 2014 Audiology Results report where the Veteran denied tinnitus and other otologic symptoms.

In September 2011, the Veteran underwent a VA audiological examination.  During that evaluation, the Veteran reported that he experienced "intermittent non-bothersome ringing tinnitus."  The examiner noted that the Veteran could not recall a specific event or the circumstances surrounding the onset of tinnitus.  The examiner noted that the Veteran reported inservice noise exposure from aircraft and post-service occupational noise exposure while working at a print shop for thirteen years.  After reviewing the claims file and examining the Veteran, the VA examiner opined that the Veteran's reported tinnitus was "at least as likely as not" a symptom associated with hearing loss, as tinnitus was known to be a symptom associated with hearing loss.  However, the examiner also indicated that the Veteran's tinnitus was "less likely than not (less than 50 percent probability) caused by or a result of military noise exposure." 

Despite the September 2011 VA examiner's opinion, the Veteran has stated that he was aware of ringing in his ears beginning in 1956 and that the ringing has continued since that time.  The Board finds that these statements are competent and credible evidence regarding the Veteran's in-service noise exposure and the observable symptoms of tinnitus that he has experienced in service and thereafter.  See Layno, 6 Vet. App. at 469-70; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that the Veteran's statements regarding the onset and nature of his ongoing tinnitus are probative evidence in support of his claim.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).   

As the evidence of record is in equipoise, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 58.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


